Opinion by
Cline, J.
From the evidence presented at the trial, it appeared that the petitioner’s witness at the time of entry gave the broker all the information which he had as to the value of the merchandise; that he had received no information as to any change of price for the merchandise; and that the purchase was not made at a fixed rate of exchange. On the record herein it was held that the petitioner in making the entry in this case acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.